Title: To Benjamin Franklin from John Wheelock, 12 June 1783
From: Wheelock, John
To: Franklin, Benjamin


          
            Sir,
            Hague 12th June 1783
          
          I should long before this time have done myself the honor to write—but the situation of
            my affair has been such, that a letter might have been impertinent, as it could have
            communicated nothing with precision.
          Their Serene & Royal Highnesses, the Prince and Princess of Orange have manifested
            great approbation of the design, and have munificently favored it.— As the proposal has
            not been encouraged by the gentlemen of influence at Amsterdam, nothing has been
            obtained from that city.— But it has succeeded well at Haarlem; and many gentlemen in
            other places have been disposed to promote it.
          I should be particularly obliged to your Excellency for the favor of a letter, in
            behalf of the affair, to Dr Price. We shall likely leave this country in a fortnight,
            and go to England, (agreeable to your advice) and may wait on him, within three or four weeks— I should be happy, Sir, to hear, whether any
            thing has appeared within your particular acquaintance in favor of the plan, could I be
            honored with a letter directed to the care of the Dr.
          Please to accept my most grateful acknowledgments for your kindness and attention, and
            esteem me as being with the greatest respect, Sir, Your Excellency’s, much obliged,
            & very Obedt servt
          
            John Wheelock
            His Excellency Dr Franklin &c. &c. &c.
          
         
          Notation: Weelock 12 June 1783.
        